UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6972


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RICHARD LAMONT LIGHTY, a/k/a Black, a/k/a Young, a/k/a
Richard Dock, a/k/a Bro, a/k/a Richard Duck, a/k/a Melvin,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.    Samuel G. Wilson, District
Judge. (7:04-cr-00072-SGW-mfu-1; 7:11-cv-80334-SGW)


Submitted:   December 20, 2011            Decided:   December 23, 2011


Before MOTZ, DUNCAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Richard Lamont Lighty, Appellant Pro Se.    Donald Ray Wolthuis,
Assistant United States Attorney, Rick A. Mountcastle, OFFICE OF
THE UNITED STATES ATTORNEY, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Richard       Lamont       Lighty      seeks     to     appeal          the    district

court’s    order       denying       his    Fed.       R.    Civ.     P.    60(b)       motion        for

reconsideration            of   prior       orders          denying        relief       on     his    28

U.S.C.A. § 2255 (West Supp. 2011) motion.                                   The order is not

appealable       unless         a    circuit          justice         or     judge           issues     a

certificate of appealability.                  28 U.S.C. § 2253(c)(1)(B) (2006).

A    certificate        of      appealability           will        not     issue           absent     “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                        When the district court denies

relief    on    the    merits,       a     prisoner         satisfies        this       standard       by

demonstrating         that      reasonable            jurists       would        find        that     the

district       court’s       assessment       of       the    constitutional                claims     is

debatable      or     wrong.         Slack    v.       McDaniel,           529    U.S.       473,     484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,          and    that       the    motion        states       a    debatable

claim of the denial of a constitutional right.                                   Slack, 529 U.S.

at   484-85.          We     have    independently            reviewed           the    record        and

conclude       that    Lighty        has     not       made     the        requisite          showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.           We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

                                                  2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3